Exhibit 16 Montgomery Coscia Greilich LLP Certified Public Accountants 2500 Dallas Parkway, Suite 300 Plano, Texas 75093 972.748.0300 p 972.748.0700 f Thomas A. Montgomery, CPA Matthew R. Coscia, CPA Paul E. Greilich, CPA Jeanette A. Musacchio James M. Lyngholm Christopher C. Johnson, CPA J. Brian Simpson, CPA Rene E. Balli, CPA Erica D. Rogers, CPA Dustin W. Shaffer, CPA Gary W. Boyd, CPA Michal L. Gayler, CPA Gregory S. Norkiewicz, CPA Karen R. Soefje, CPA May 2, 2012 Securities and Exchange Commission Office of the Chief Accountant Regarding: Halo Companies, Inc., Commission file number 000-15862 We have reviewed the Halo Companies, Inc. Form 8-K dated May 1, 2012 regarding Item 4.01 Changes in Registrant’s Certifying Accountant.We agree with the presentation and content of this disclosure. MONTGOMERY COSCIA GREILICH, LLP By: Paul E. Greilich, Partner
